Citation Nr: 1101249	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  05-36 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 
1982. 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico, which denied a TDIU rating.

In March 2008, the Board remanded the case for additional 
development.  No further action is necessary to comply with the 
remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for a left knee 
disability, and the issue of whether new and material evidence 
has been received to reopen a claim of service connection for a 
bilateral knee disability, have been raised by the record, but 
have not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
those issues, and they are referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are: bilateral 
spondylolysis L5-S1 with grade I spondylolisthesis L5-S1 and 
discogenic disease L5-S1, with degenerative joint disease of 
lumbar spine, rated as 60 percent disabling; and hemorrhoids, 
rated as noncompensably disabling, and; the combined disability 
rating is 60 percent.

2.  The service-connected disabilities do not preclude the 
Veteran from securing or following a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation based 
on individual unemployability are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2010); 38 C.F.R. § 4.16 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The RO sent correspondence in April 2005, and April 2008; a 
rating decision in June 2005; and a statement of the case in 
October 2005.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claim, evidence 
considered, pertinent laws and regulations, and reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  The 
Board finds that any defect of timing or content of the notice to 
the appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the appellant, and any 
defect in the timing or content of the notices has not affected 
the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
September 2009 supplemental statement of the case.  A statement 
of the case or supplemental statement of the case can constitute 
a readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to the claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claims, and therefore the error was harmless).  

Total Disability Rating

The Veteran contends that he is entitled to a TDIU rating because 
he is unable to secure or follow a substantially gainful 
occupation due to his service-connected disabilities..  

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe that 
it is impossible for the average person to secure or follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  In reaching such 
a determination, the central inquiry is whether the Veteran's 
service connected disabilities alone are of sufficient severity 
to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  Consideration may be given to the Veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities:  provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

It is the established policy of VA that all Veterans who are 
unable to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration all cases of Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards set forth in § 4.16(a).  38 C.F.R. 
§ 4.16(b) (2010).

The evidence shows that the Veteran has a number of nonservice-
connected disabilities, to include a psychiatric disorder, 
hypertension, a cardiovascular disability, a bilateral knee 
disability, asthma, and sinusitis.  He contends that his service-
connected lumbar spine disability is so severe that it is the 
main reason for his unemployability.  The Veteran's service-
connected lumbar spine disability, is rated 60 percent disabling.  
Service connection is also in effect for hemorrhoids, which is 
rated 0 percent disabling.  Thus, the percentage criteria of 38 
C.F.R. § 4.16(a) are met.  The remaining question before the 
Board is whether the Veteran is unemployable solely by reason of 
his service-connected disabilities, taking into account his 
educational and occupational background. 

A review of the record shows that the Veteran's highest education 
level achieved is college.  The Veteran was last employed in June 
1994.  His employment history includes employment with the United 
States Postal Service from July 1985 to June 1994, civilian 
employment at West Point Academy, and work at a bank and at a 
bar.  

Records of the Social Security Administration (SSA) show that the 
Veteran has been disabled since July 1994 due to a combination of 
posttraumatic stress disorder and lumbar spondylolisthesis. 

VA treatment records show that in August 2002 the Veteran 
reported frequent rectal bleeding due to hemorrhoids, which was 
improved by suppositories.  In February 2002, it was noted that 
his back pain had worsened in the preceding 10 years.  In 
February 2003, he was treated with a taking medications and using 
a TENS unit.  

A private medical evaluation report in February 2004, recorded 
complaints of multiple joint pains, to include back pain.  The 
clinician noted lumbosacral paraspinal tenderness with decreased 
range of motion.  The clinician opined that the Veteran's 
functional capacity was limited by his ability to lift, carry, 
and handle objects due to the lumbosacral spine problems.  

In January 2003, January 2004, and February 2005 medical reports, 
a private physician noted that he had psychiatrically treated the 
Veteran since 1994.  The physician reported that the Veteran was 
employed by the United States Postal Service until June 1994, 
when he was assaulted at gun point.  The physician described the 
Veteran as unable to perform any type of job due to poor 
tolerance, concentration, and inability to tolerate daily stress 
or other remunerating work, as this would exacerbate his medical 
conditions.  The physician further stated that the Veteran would 
become explosive and irritable with any type of work.  The 
physician stated that the Veteran was unable to return to work 
after the incident because of his emotional state secondary to 
the work assault, and worsening of his physical condition.  The 
physician specifically noted the Veteran's unstable arterial 
hypertension and vascular insufficiency.  The physician opined 
that the Veteran was totally physically and emotionally disabled 
and unable to work. 

On VA joint examination in March 2006 VA, the examiner reported 
that the Veteran retired in 1994 due to a neuropsychiatric 
condition and low back pain.  The examiner noted that the Veteran 
was independent in self-care and activities of daily living.  

On VA examination in September 2008, the Veteran complained of 
progressive back pain with a poor response to treatment.  In the 
previous 12 months, his back pain had resulted in strict bed rest 
lasting from two days to a week, and occurring every three to 
four months.  The pain radiated to his lower extremities.  He 
reported fatigue and decreased motion.  The Veteran denied 
urinary or fecal incontinence.  On examination, there was 
tenderness, spasms, pain with motion, and limitation of motion.  
Flexion of the thoracolumbar spine was limited to 35 degrees with  
repetitive use.  The examiner noted that the Veteran's low back 
disability affected his ability to perform activities of daily 
living.  The examiner noted that the Veteran had been medically 
retired in 1994 due to a psychiatric problem.  The examiner 
opined that the Veteran could never work as a mailman or window 
distribution clerk, based solely on his service-connected low 
back disability.  However, he was capable of employment in a 
light duty position with restriction on any pushing, pulling, 
lifting, and carrying objects weighing more than five pounds 
repeatedly during an eight hour working day.  The examiner also 
noted that the Veteran was also unable to sit or stand for more 
than two hours without taking 15 minute breaks.  Accordingly, the 
examiner opined that the thoracolumbar spine condition did not 
render the Veteran unemployable.  

The Veteran relates unemployment to his service-connected 
disabilities.  Where the determinative issue involves the 
question of whether the severity of the service-connected 
disabilities prevent employment, competent medical evidence is 
required to substantiate the claim.  Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer a medical diagnosis, 
statement, or opinion.  38 C.F.R. § 3.159 (2010).

As a lay person, the Veteran is not qualified through education, 
training, and expertise to offer an opinion on medical causation, 
where a lay assertion on medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91 (1993).  Therefore, 
the Board finds that the Veteran's statements, relating his lack 
of employment to his service-connected disabilities, is not 
competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The Board finds that the greater weight of the probative evidence 
is against finding that the Veteran is unable to secure and 
follow a substantially gainful occupation by reason of his 
service-connected disabilities.  On VA examination in September 
2008, the examiner opined that the thoracolumbar spine condition 
did not render the Veteran unemployable, as the Veteran was 
capable of employment in a light duty position with restrictions 
on prolonged sitting, standing, lifting, pulling or carrying.  
Similarly, a private clinician in February 2004, opined that the 
Veteran's functional capacity was limited by his ability to lift, 
carry and handle objects due to the lumbosacral spine problems.  

In January 2003, January 2004, and February 2005 medical reports, 
the Veterans' treating physician concluded that the Veteran was 
totally physically and emotionally disabled.  However, the issue 
remains whether he is unemployable due to the service-connected 
disabilities.  The Board notes that the physician primarily 
attributed the Veteran's unemployability to his emotional state 
secondary to a work-related assault.  To the extent that the 
physician also attributed the Veteran's unemployability to his 
physical condition, there evidence does not show that the 
examiner was referring specifically to the service-connected 
lumbar spine disability, as opposed to any of the Veteran's 
numerous nonservice-connected disorders.  In fact, in one of the 
statements the physician described the effect of the Veteran's 
nonservice-connected physical disabilities on his functionality.  

Moreover, although the Veteran is entitled to disability benefits 
from the SSA, that entitlement is based primarily on 
posttraumatic stress disorder, which is not service-connected, 
and may not be considered in determining whether the Veteran's 
unemployability is solely due to service-connected disabilities 
under 38 C.F.R. § 4.16.  The criteria for obtaining disability 
benefits through the SSA are different than those for 
establishing entitlement to total disability compensation 
benefits through VA, with an entitlement program governed by 
different laws and regulations.  While SSA determinations 
regarding unemployability and disability may be relevant in VA 
disability determinations, they are not binding on VA.  Roberts 
v. Derwinski, 2 Vet. App. 387 (1992) (fact that SSA has ruled 
that a Veteran is disabled, under SSA law, does not establish 
that Veteran is permanently and totally disabled for purposes 
according to VA laws and regulations).  While the determination 
of the SSA is evidence in support of the Veteran's claim, SSA 
administrative decisions, including its factual conclusions, are 
not necessarily binding on VA or the Board.  Collier v. 
Derwinski, 1 Vet. App. 413 (1991).  Therefore, the Board does not 
find that the SSA determination is persuasive.

The Board does not want to minimize the nature and extent of the 
Veteran's overall disability picture.  The Veteran has a combined 
evaluation of 60 percent which contemplates significant 
impairment in earning capacity.  38 C.F.R. § 4.1 (2010).  
Notwithstanding that high degree of disability, and his inability 
to obtain and sustain gainful employment, the Veteran has not 
been shown by competent evidence of record to be unemployable 
solely by reason of his service-connected disabilities.  The 
competent evidence shows that he would be capable of light duty 
employment with restrictions.

The Board finds that the preponderance of the evidence does not 
support the contention that his service-connected disabilities 
are of such severity so as to preclude his securing or following 
substantially gainful employment.  Therefore, the claim must be 
denied.  38 C.F.R. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


